Name: Directive 1999/103/EC of the European Parliament and of the Council of 24 January 2000 amending Council Directive 80/181/EEC on the approximation of the laws of the Member States relating to units of measurement
 Type: Directive
 Subject Matter: European Union law;  technology and technical regulations;  non-governmental organisations;  natural and applied sciences
 Date Published: 2000-02-09

 Avis juridique important|31999L0103Directive 1999/103/EC of the European Parliament and of the Council of 24 January 2000 amending Council Directive 80/181/EEC on the approximation of the laws of the Member States relating to units of measurement Official Journal L 034 , 09/02/2000 P. 0017 - 0019DIRECTIVE 1999/103/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCILof 24 January 2000amending Council Directive 80/181/EEC on the approximation of the laws of the Member States relating to units of measurementTHE EUROPEAN PARLIAMENT ANDTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 95 thereof,Having regard to the opinion from the commission(1),Having regard to the opinion of the Economic and Social Committee(2),Acting in accordance with the procedure referred to in Article 251 of the Treaty(3),Whereas:(1) At international level the 19th ConfÃ ©rence gÃ ©nÃ ©rale des poids et mesures (1991) extended the list of SI prefixes to be used for multiples and submultiples of SI units.(2) The International Organisation for Standardisation (ISO) has revised the principles and rules regarding quantities and units as laid down in the international standard ISO 31; rules for the practical use of the SI system are given by the international standard ISO 1000.(3) The text of Council Directive 80/181/EEC(4) should be brought into line with these international agreements and standards.(4) Certain third countries do not accept on to their market products marked exclusively in the legal units established by Directive 80/181/EEC; companies exporting their products to these countries will be disadvantaged if supplementary indications are disallowed after 31 December 1999; supplementary indications in non-legal units should therefore be authorised for a further period.(5) The application of Directive 80/181/EEC should be re-examined and the appropriate measures taken with a view to the use of a global system; the procedure of Article 18 of Council Directive 71/316/EEC(5), should apply where appropriate,HAVE ADOPTED THIS DIRECTIVE:Article 1Directive 80/181/EEC is hereby amended as follows:1. In Article 3(2), "31 December 1999" shall be replaced by "31 December 2009".2. The following Article shall be added: "Article 6aIssues concerning the implementation of this Directive and, in particular, the matter of supplementary indications shall be further examined, and if necessary the appropriate measures adopted in accordance with the procedure referred to in Article 18 of Council Directive 71/316/EEC(6)."3. The Annex shall be amended as follows:(a) In Chapter I, the text under the table in point 1.1.1 shall be replaced by the following: "Celsius temperature t is defined as the difference t = T - T0 between the two thermodynamic temperatures T and T0 where T0 = 273,15 K. An interval or difference of temperature may be expressed either in kelvins or in degrees Celsius. The unit 'degree Celsius' is equal to the unit 'kelvin'."(b) The definitions of the SI supplementary units following the table in point 1.2.1 shall be replaced by the following: "Unit of plane angleThe radian is the angle between two radii of a circle which cut off on the circumference an arc equal in length to the radius.(International standard ISO 31 - 1: 1992)Unit of solid angleThe steradian is the solid angle of a cone which, having its vertex in the centre of a sphere, cuts off on the surface of the sphere an area equal to that of a square with sides of length equal to the radius of the sphere.(International standard ISO 31 - 1: 1992)."(c) The table in point 1.3 shall be replaced by the following: ">TABLE>"(d) Point 3 shall be replaced by the following: "3. UNITS USED WITH THE SI, WHOSE VALUES IN SI ARE OBTAINED EXPERIMENTALLY>TABLE>Note:The prefixes and their symbols listed in 1.3 may be used in conjunction with these two units and with their symbols."Article 2Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 9 February 2001. They shall forthwith inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. Member States shall lay down the procedure for such reference.Article 3Without prejudice to Directive 80/181/EEC, Member States shall, after 31 December 1999, authorise or continue to authorise the use of the supplementary indications referred to in Article 3 of that Directive.Article 4This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Done at Brussels, 24 January 2000.For the European ParliamentThe PresidentN. FONTAINEFor the CouncilThe PresidentJ. GAMA(1) OJ C 89, 30.3.1999, p. 8.(2) OJ C 169, 16.6.1999, p. 1.(3) Opinion delivered on 15 December 1999 (not yet published in the Official Journal). Council Decision of 16 December 1999.(4) OJ L 39, 15.2.1980, p. 40. Directive as last amended by Directive 89/617/EEC (JO L 357, 7.12.1989, p. 28).(5) OJ L 202, 6.9.1971, p. 1.(6) OJ L 202, 6.9.1971, p. 1.